Citation Nr: 1450882	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-42 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to August 2002 and from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying the claim currently on appeal.  This claim was previously remanded by the Board in May 2014 for additional evidentiary development.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2012.  A written transcript of this hearing has been prepared and associated with the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's heart condition is a congenital defect.

2.  There is no credible evidence of additional disability due to disease or injury superimposed upon the Veteran's congenital heart defect.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in August 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in July 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its May 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the appellant for a medical examination and the appellant attended that examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As already noted, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned noted the issue on appeal.  The record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Generally, to establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Analysis

The Veteran contends that she is entitled to service connection for a heart disorder.  However, as outlined below, the Veteran's current symptomatology has been linked to a congenital defect rather than an actual disability.  As such, service connection cannot be established.  

The evidence reflects complaints of heart palpitations prior to the Veteran's enlistment into active duty.  According to a March 2001 Reserve enlistment examination, an evaluation of the heart was deemed to be normal.  An August 2001 record, however, noted high blood pressure and palpitations.  

Nonetheless, a heart condition or any associated symptomatology was not noted at the time of enlistment.  Subsequent in-service treatment records do reflect complaints involving the heart.  A February 2003 emergency care note reflects that the Veteran was referred to a cardiologist with chest tightness.  A chest X-ray was performed due to high blood pressure, premature ventricular contraction (PVC) and an irregular heartbeat, but this was interpreted to be normal.  

The Veteran underwent an additional Reserve enlistment examination in October 2007.  Again, no heart condition was noted.  The Veteran was seen for treatment in June 2008.  The Veteran was negative for chest pain and shortness of breath.  She did, however, have palpitations.  She was diagnosed only with palpitations.  A July 2008 VA treatment record continues to reflect that the only diagnosis associated with the Veteran's heart was palpitations.  Another July 2008 record reflects that the Veteran had a normal sinus rhythm with frequent PVCs, including bigeminy and trigemini.  The record also contains a treatment note dated August 2008.  The Veteran was noted to have palpitations that were sometimes present.  However, these were described as "not bad" and "not limiting."  

In August 2008, VA received a claim from the Veteran for a heart condition.  Specifically, she asserted that she suffered from a heart condition that began in 2003.  This claim was subsequently denied in January 2009 because heart palpitations are a symptom rather than a disabling condition.  

The Veteran was subsequently diagnosed with irregular heartbeat/angina in September 2009.  A March 2010 chest X-ray notes that the cardiomediastinal silhouette was within normal limits.  There was no gross consolidation or effusion.  Linear atelectasis was present in the left upper lobe and the pulmonary vasculature was within normal limits.  In April 2010, an echocardiogram noted left ventricular estimated ejection fraction of greater than 60 percent, impaired relaxation pattern of LV diastolic filling, mild concentric left ventricular hypertrophy, ventricular wall thickness that was mildly increased and trace tricuspid regurgitation.  It was noted that the Veteran had cut back from smoking almost 2 packs of cigarettes per day to just 5 cigarettes.  The Veteran denied chest pain or dyspnea and no disability was diagnosed aside from hypertension.  

The Veteran was afforded a VA examination for her claimed heart condition in July 2014.  The examiner noted that the record reflected that the Veteran was diagnosed with PVCs in approximately 2002.  It was noted that the Veteran treated this condition with Labetalol.  The Veteran's heart condition did not qualify as ischemic heart disease.  Her condition was noted to be intermittent and not constant.  In regard to the question of whether the Veteran's heart disorders, including palpitations, bradycardia, premature ventricular contractions, and heart murmur were congenital defects, the examiner concluded that these conditions were at least as likely as not congenital defects.  While there was documented evidence of the Veteran's condition in the service treatment records, it was most likely congenital in nature as there is no other obvious etiology.  Based on a review of the medical records and the present examination, the examiner concluded that the Veteran's heart condition was at least as likely as not congenital.  It was also less likely than not that this condition was aggravated by military service.  There was no evidence military service caused or worsened this condition.  As such, the examiner opined that it was less likely than not that this condition was due to or aggravated by military service.  Finally, the examiner opined that the Veteran's heart conditions were not considered a disease.  Specifically, PVCs are an early depolarization of the heart that occasionally may indicate disease in the heart somewhere else, but this has not been made known in this case.  

The preponderance of the above evidence demonstrates that service connection for a heart disorder is not warranted.  The record reflects that the Veteran complained of heart palpitations in 2001 prior to enlistment.  While there was no finding of a heart disorder at the time of enlistment, the July 2014 VA examiner has explained that the Veteran's symptomatology is most likely a congenital defect.  

Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  See 38 C.F.R. § 3.306.  A congenital defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (1990).  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  As such, a congenital defect generally may not be service-connected as a matter of law.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).  

In the present case, the VA examiner concluded that it was most likely that the Veteran's heart conditions were congenital defects.  The examiner found no evidence that the Veteran's service caused or worsened the conditions.  Thus, there is no credible evidence of aggravation during military service by a superimposed disease or injury.  As such, service connection cannot be established for a heart condition in this case.  

The Board recognizes that the Veteran believes she is entitled to service connection for a heart condition.  During her January 2012 hearing, she asserted that the first time she had any problem with her heart was in 2002 after AIT or MOS training.  While the Veteran is competent to testify as to her symptomatology, the record reflects that the Veteran in fact complained of palpitations as early as 2001. Relevance is a very broad concept.  In general, relevant evidence is evidence which "has any tendency to make a fact more or less probable than it would be without the evidence."  FED. R. EVID. 401(a).  Accordingly, the Board acknowledges that the Veteran's testimony on the issue of the cause of her heart condition is relevant even though its probative value may be slight.  In this case, the Veteran's lay belief is likely based upon the absence of any alternative causes for her condition.  However, the causes of her condition are medically complex and may develop for reasons that are not subject to easy observation by a lay person.  Accordingly, the Board finds the Veteran's testimony to be of minimal probative value compared to the medical opinion against the claim.  As explained by the July 2014 VA physician, this condition is most likely a congenital defect and there is nothing of record to suggest that it was caused by or aggravated by military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a heart condition must be denied.


ORDER

The claim of entitlement to a heart condition is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


